Citation Nr: 0531539	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  94-43 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
July 1971, and from October 1971 to June 1975.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

A July 1999 Board decision reopened the veteran's claim of 
service connection for a back disability and remanded it to 
the RO for de novo adjudication.  In January 2000, the 
veteran testified at a Board videoconference hearing before 
the undersigned Veterans Law Judge.  A transcript (T) of the 
hearing has been associated with the claims file.  The Board 
remanded the case again in March 2000 and July 2003 for 
further development.  The case was recently returned to the 
Board.   


FINDINGS OF FACT

1.  The competent and probative evidence does not associate a 
chronic back disability to the veteran's military service 
disability on any basis. 

2.  The claim of entitlement to service connection for a 
chronic back disability does not present a question of 
medical complexity or controversy so as to warrant referral 
for an independent medical expert (IME) opinion.


CONCLUSIONS OF LAW

1.  A chronic disability of the back was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005). 

2.  The criteria for referral for an IME opinion have not 
been met.  38 U.S.C.A. 
§ 7109 (West 2002); 38 C.F.R. § 20.901 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  The Board reopened the claim in April 1999 upon 
finding that the record contained new and material evidence.  
VA did not have a duty to provide the claimant a VA 
examination if the claim is not reopened.  38 U.S.C. 
§ 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) 
(2005).  In this case, the RO provided him with notice of the 
VCAA in May 2004, after issuing a de novo decision through 
the July 1999 supplemental statement of the case.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has not been met.  However, that decision did not 
prevent the Board from finding that the timing defect was 
nothing more than harmless error and as such not prejudicial 
to the claimant.  As explained below the Board concludes that 
the applicable notice and duty to assist requirements have 
been substantially met in this case.

For example, other than the July 1999 supplemental statement 
of the case, the RO issued a duty to assist letter in March 
2000 pursuant to the Board remand, and the veteran responded 
in May 2000, that the evidence requested did not seem to be 
available after nearly thirty years.  The RO issued another 
duty to assist request to the veteran in April 2001 and he 
responded, again indicating that the information requested 
was not likely available.  The development undertaken was 
summarized in the December 2002 supplemental statement of the 
case that apprised the veteran of the information and 
evidence needed to substantiate his claim, the laws 
applicable in adjudicating the appeal, and the reasons and 
bases for VA's decision.  Furthermore, the July 1999 and 
December 2002 documents outline the specific evidence that 
was considered when the determinations were made. 

In addition, in the May 2004 letter, the veteran was informed 
of the provisions of the VCAA and was advised to identify any 
evidence in support of his claims that had not been obtained.  
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

With regard to the information and evidence necessary to 
substantiate the claim, the RO specifically informed the 
appellant in the May 2004 letter as to what kind of evidence 
was needed to substantiate the claim of service connection 
for a disability of the back.  The RO did inform the 
appellant in the May 2004 letter that it would assist him in 
obtaining medical evidence or reports that he provided enough 
information about to enable VA to obtain such evidence.  With 
regard to informing the claimant about the information and 
evidence he was expected to provide, the Board notes that the 
RO told the appellant in the May 2004 letter that he should 
submit the kind of evidence it had described in the letter as 
evidence which would be relevant to substantiating the claim 
for service connection.  In response, the veteran stated in 
correspondence received in November 2004 that he had nothing 
further to add.  Thereafter, the RO issued another 
supplemental statement of the case in May 2005 that apprised 
the veteran of the information and evidence needed to 
substantiate his claim, the laws applicable in adjudicating 
the appeal, and the reasons and bases for VA's decision.   

The appellant may not have been specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertains to the claim, but the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim for service 
connection.  The VCAA notice letter invited him to identify 
or submit evidence that should be considered.  There is no 
allegation from the claimant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
the claim.  When considering the notification letter, the de 
novo decision on appeal and the duty to assist as a whole, 
the Board finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to these 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  Therefore, the Board concludes that 
any deficiency in the timing of the VCAA notice letter are at 
worst harmless in that it did not affect the essential 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

In addition, VA's duty to assist has been fulfilled.  The 
record shows that the RO obtained additional medical evidence 
the appellant identified.  Regarding remote medical evidence 
recalled at the Board hearing, it appears VA made several 
requests as reflected in previously mentioned duty to assist 
letters, reports of contact in May 2000 and April 2001, and 
two requests to a physician the veteran identified but no 
information was located.  In addition the RO sought a record 
of VA treatment from the late 1970's the veteran recalled at 
the hearing (T 13) but the records located were duplicates of 
information previously reviewed.  The veteran received a VA 
examination and medical opinion and he also was present for a 
Board hearing.  The RO obtained records from the Social 
Security Administration (SSA).  All the VCAA requires is that 
the duty to notify is satisfied and that claimants are given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).   

One additional point regarding the duty to assist requires 
discussion.  The former representative in April 2003 
requested an opinion from an IME regarding a 


relationship between symptoms suffered in service and a 
current back condition.  The Board has such authority under 
38 U.S.C.A. § 7109, however this is a discretionary 
authority.  The Board did not seek an IME opinion and there 
has been no further request for such an opinion.  

There is no conferred right to an outside expert's opinion 
and, as noted previously, the Board's authority to seek an 
outside opinion is purely discretionary.  See, Winsett v. 
West, 11 Vet. App. 420, 425-26 (1998).  See also Stewart v. 
Brown, 10 Vet. App. 15, 18 (1997), quoting from Willis v. 
Brown, 6 Vet. App. 433, 435 (1994) that the operative word 
"may" in a regulation clearly indicates discretion).  See 
also Malone v. Gober, 10 Vet. App. 539, 544 (1997) holding 
that the use of the word "may" connotes complete unfettered 
discretion and noting with approval Corey v. Derwinski, 3 
Vet. App. 231, 235 (1992) and Scott v. Brown, 7 Vet. App. 184 
(1994) regarding the use of the term "may" in 38 C.F.R. 
§ 3.109.  

The Board believes it is not an abuse of discretion to deny 
the request.  For example, there is no argument regarding the 
Board development in not seeking an IME opinion after having 
received that request.  Nor has the request been pursued 
after the Board remand and receipt of a VA medical opinion.  
The argument did not offer any reasoning to support the 
medical complexity or controversy elements that would support 
such a request.  The pertinent inquiry is the identification 
of a chronic disability of the back and its relationship to 
military service and there is no controversy regarding that 
point as reflected in the record discussed below, nor was any 
medical statement submitted that expressly or implicitly 
provided competent support for the theory the representative 
advanced.  Given these considerations, the Board believes 
there is no basis for an IME opinion and that it acts within 
its discretion in denying the request.  The Board has made 
the required finding and conclusion, as this is viewed as a 
material issue.  38 U.S.C.A. § 7104(d)(1).

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  Relevant VA and private clinical 
records are included in the file and a VA examiner reviewed 
the record and adequately responded to the directive in the 
Board remand.  VA's duty to assist the veteran in the 
development of the claim has been satisfied and the Board 
will turn to a discussion of the issue on the merits. 


Analysis

The facts must demonstrate that a disease or injury resulting 
in current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  However, 
continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease 
such as arthritis to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Here, however, there is no argument directed 
to presumptive service connection or evidence to warrant its 
consideration. 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  It is the 
obligation of VA to render a decision which grants every 
benefit that can be supported in law while protecting the 
interests of the Government, with due consideration to the 
policy of the Department of Veterans Affairs to administer 
the law under a broad and liberal interpretation consistent 
with the facts in each individual case.  38 C.F.R. 
§§ 3.103, 3.303(a).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  

The appellant's hearing assertions regarding the onset of 
chronic back disability during service (T 4-6, 8-9, 12-13) 
related to a training injury in 1974 do not find support in 
the record in establishing continuity.  Although the service 
medical records refer to coccyx deformity in September 1972, 
when the veteran complained of low back pain after an 
automobile accident, there is otherwise no reference to any 
back disability at that time or thereafter, including after 
abrasions of the back were reported in May 1974 reportedly 
after an altercation with a camp guard.  The service medical 
records noted back pain being mentioned during urology 
evaluations late in 1973, but with no diagnosis of a back 
disability.  The separation medical examination in June 1975 
showed a normal spine being reported on the clinical 
examination.  Furthermore, the initial VA benefit application 
March 1985 and supporting documents, including the VA general 
medical examination in May 1985 and other contemporaneous VA 
and private medical treatment reports, did not include any 
reference to a back disability or back pain at the time or by 
history.  This history conflicts with his history of off and 
on pain since 1974 given to a VA examiner in March 1989.  The 
examiner reported lumbar strain, and an X-ray was read as 
normal.  Thus, there was no nexus established to military 
service for the lumbar strain.  

VA radiology in December 1989 reported minimal degenerative 
changes and spina bifida occulta (SBO), S1.  The Board 
observes that the definition of SBO as a congenital anomaly 
characterized by defective closure of the bony encasement of 
the spinal cord, a defect of the vertebral canal without 
protrusion of the cord or meninges coincides with the 
regulatory definition of congenital defect.  See, Dorland's 
Illustrated Medical Dictionary, 87, 1557 (28th ed. 1994), 
38 C.F.R. § 3.303(c).   Although a VA genitourinary examiner 
in May 1991 felt Reiter's syndrome could explain the back 
pain that reportedly began in the veteran's early 20's, 
without history of injury, a SSA examiner reported in 
November 1992 felt Reiter's syndrome was unlikely in view of 
the veteran's presentation.    

The records received from the SSA contained several other 
relevant reports, which viewed with more recent evidence 
support the decision against service connection.  No nexus 
was established in SSA examinations in September 1990 or 
September 1992 from PWH, D.O. (diagnosing lumbar disc disease 
in 1990 and degenerative joint disease, probable herniated 
nucleus pulposus and arthritis in 1992), which contained the 
veteran's self-reported history.  Furthermore, in a November 
1992 clinical evaluation for the SSA, another clinician 
described the veteran's reported back pain history as 
"rather confusing" with no radiology evidence of 
significant bony abnormality of the lumbar spine and SBO.  It 
is noteworthy that this clinician told the veteran his 
problem was mainly genitourinary in origin and that the 
genitourinary problem would likely produce back pain rather 
than a back problem producing radiating pain into the 
inguinal area or SBO.  The same examiner reported in June 
1993 that the veteran did not have an orthopedic back 
problem.  Another SSA examination in 1996 contained the 
impression of chronic low back pain, and the radiology 
impression was of a normal lumbar spine.  The examiner did 
not offer any nexus opinion.

According to the VA examination in August 1995 that showed a 
diagnosis of chronic low back pain, the veteran reported 
severe back pain in 1991 and that a doctor told him in 1993 
it was due to a birth defect in the spine, a recollection 
finding some support in the SSA records.  The VA examiner in 
July 2004 reviewed the May 2004 examination with access to 
the entire record and recent radiology of the lumbar spine 
and concluded that the veteran did not have evidence of 
pathological disease that could account for his symptoms from 
the examination, which were characterized as subjective.  
Thus, the examination did not confirm previously diagnosed 
degenerative disease of the lumbar spine, and it did not 
identify any trauma-related changes in the lumbar spine.   

The Board must assess the weight and credibility to be given 
to the evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  On this point, the VA medical opinion directed to a 
disability of the spine appears to have been based upon a 
consideration of the pertinent record and took into account 
the veteran's history, the information in the extensive 
record of medical treatment and service medical records.  
Struck v. Brown, 9 Vet. App. 145, 155 (1996); Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  The RO provided the entire 
record to a VA examiner and did not limit or constrain the 
review.  See, e.g., Colayong v. West, 12 Vet. App. 524, 535 
(1999); Bielby v. Brown, 7 Vet. App. 260, 268-69 (1994).  The 
SSA opinions against a back disability as the source of the 
complained of pain reached the same conclusion as the recent 
VA examination, and in so doing accepted the veteran history, 
which had associated the back pain to an injury during 
military service.  

As with any piece of evidence, the credibility and weight to 
be attached to these opinions is an adjudication 
determination.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  In response to the recent VA opinion, the appellant 
did not challenge the specific conclusions with any competent 
medical evidence.  See Wray v. Brown, 7 Vet. App. 488, 492-93 
(1995); Davis v. West, 13 Vet. App. 178, 185 (1999) and 
Struck v. Brown, 9 Vet. App. 145, 155 (1996).  Nor has any 
opinion linking his back pain to a disability of the spine of 
service inception been brought to the Board's attention.   

The Board will point out that the SSA opinions against a back 
disability as the source of his complaint were not based 
solely on provided history from a claimant, they took into 
account his presentation and as such are entitled to 
probative weight, as they were not based upon assumed facts.  
See, e.g., Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
see also Grover v. West, 12 Vet. App. 109, 112 (1999), 
affirming LeShore v. Brown, 8 Vet. App. 406 (1995), holding 
that self-reported history unenhanced by additional comment 
from an examiner or review of relevant records does not 
constitute competent medical evidence.  See e.g., Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (speculative medical 
opinion cannot establish in-service medical nexus without 
supporting clinical data or other rationale to provide the 
degree of certainty required for medical nexus evidence).  
These opinions provided rationale for their respective 
conclusions and were enhanced with the clinicians' 
observation and expertise.  Similarly, the Board is not 
competent to supplement the record with its own 
unsubstantiated medical conclusions, and certainly cannot 
oppose the competent medical opinions of record.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Chronicity is not demonstrated when the sole evidentiary 
basis for the asserted continuous symptomatology is from the 
appellant and when "no" medical evidence indicated 
continuous symptomatology.  McManaway v. West, 13 Vet. 
App. 60, 66 (1999). The appellant's Board hearing assertions 
regarding the onset of chronic back disability during service 
are not probative because this determination requires 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The Board observes that his 
testimony at a RO hearing in December 1991 was essentially 
consistent with the more recent testimony (T 5-8) and history 
given to examiners.  The claimant's personal belief, no 
matter how sincere, unsupported by competent medical 
evidence, cannot form the basis of a claim.  Voerth v. West, 
13 Vet. App. 117 (1999).  Furthermore, the RO or Board 
hearing testimony did not identify any competent opinion in 
favor of service connection for back disability.  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Such evidence 
must be medical unless it relates to a condition as to which 
lay observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997).  

Simply put, the appellant's recent assertion that he has a 
spine disability related to an injury in military service is 
nothing more than a lay assertion of medical causation.  See  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
Furthermore, pain alone, without a diagnosed or identifiable 
underlying condition does not constitute a disability for 
which service connection may be granted.  See, e.g., Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).   The issue before 
the Board is not whether the veteran's back pain might be 
symptom of a service-connected disability (service connection 
is established for postoperative varicocele and bilateral 
epididymitis), but whether there is a chronic back disability 
of service inception that warrants service connection.  On 
that question, the Board has stated its reasons for finding 
the preponderance of the evidence is against the claim, and 
the benefit of the doubt rule is inapplicable. 


ORDER

 Service connection for a back disability is denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


